Citation Nr: 1231664	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for lumbar spine degenerative joint disease status post laminectomy greater than 10 percent prior to March 23, 2010. 

2. Entitlement to an increased rating for lumbar spine degenerative joint disease status post laminectomy greater than 20 percent beginning March 23, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1975 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the rating for degenerative joint disease of the lumbar spine to 10 percent effective November 7, 2006.

During the pendency of the appeal a March 2012 rating decision by the RO in Roanoke, Virginia was issued which increased the rating for degenerative joint disease of the lumbar spine to 20 percent effective March 23, 2010, creating a staged rating. 

As the increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issues remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2012 a Board hearing was held; the transcript is of record. 

The increased rating for lumbar spine degenerative joint disease status post laminectomy greater than 20 percent beginning March 23, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Beginning April 7, 2006 and prior to March 23, 2010 the evidence of record demonstrates that the service connected lumbar spine degenerative joint disease status post laminectomy was manifested by muscle spasms with abnormal gait.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for the service-connected lumbar spine degenerative joint disease status post laminectomy beginning April 7, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

At the July 2012 hearing the Veteran testified multiple times that the assignment of a 20 percent rating prior to March 23, 2010 would constitute a complete grant of the benefit sought.   

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 



Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the General Rating Formula for Disease and Injuries of the Spine requires that a back disability be evaluated under whichever method results in the higher evaluation, when all disabilities are combined, under 38 C.F.R. § 4.25, and the spine is to be evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 20 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal dyphosis.  A 40 percent evaluation would be assigned where forward flexion of the lumbar was spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  A 50 percent evaluation would be assigned if the medical evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation would be assigned for unfavorable ankylosis of the entire spine.

Notes (1) following the General Rating Formula stipulates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (2) reflects that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (4) indicates that range of motion measurements should be rounded to the nearest five degrees.  Note (5) stipulates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5242, effective September 26, 2003.

The Veteran was awarded service connection for a low back condition in July 1997 with a noncompensable rating.  In November 2006 the Veteran filed a claim to reopen the claim for service connection for a low back condition which the RO appropriately construed as a claim for an increased rating.

At an April 7, 2006 primary care visit the Veteran reported experiencing muscle spasms in the lower back and upon physical examination he was noted to have an abnormal gait and was walking with a limp.  The criteria for a 20 percent rating were met as there is evidence of muscle spasm severe enough to result in an abnormal gait.  The overall disability picture more nearly approximates the criteria required for a 20 percent rating.  A 20 percent rating for lumbar spine degenerative joint disease status post laminectomy is warranted. 

April 7, 2006 is the appropriate effective date as that is the date it was factually ascertainable that an increase in disability had occurred, and it was within one year of the date of the claim, November 7, 2006.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Consideration of the greater ratings available for lumbar spine degenerative joint disease status post laminectomy is unnecessary as the Veteran has testified that a 20 percent rating for the time period prior to March 23, 2010 would be a complete grant of the benefit sought. 


ORDER

A 20 percent rating for lumbar spine degenerative joint disease status post laminectomy beginning April 7, 2006 is granted subject to the laws and regulations governing payment of monetary benefits.





REMAND

At the July 2012 Board hearing the Veteran testified that his condition had gotten worse, that he was experiencing numbness in his legs for which he was scheduled to have a magnetic resonance image (MRI) by his VA treating physician.  The Veteran also testified that he reported this numbness to the VA examiner on March 23, 2010;  however the examination report does not address the Veteran's claim of numbness or whether such is related to his service connected lumbar spine degenerative joint disease.  A remand to obtain additional records (including the scheduled MRI) and for a new examination to determine whether the Veteran's numbness and tingling in the legs is related to his service connected lumbar spine degenerative joint disease, is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records from VA facilities and associated clinics. 

2.  After completion of the above, schedule the Veteran for a VA spine examination.  Complete range of motion testing must be completed.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to determine whether the Veteran has any neurological deficit associated with his complaint of numbness and tingling in the legs and, if so, provide an opinion as to whether it is at least as likely as not related to his service connected lumbar spine degenerative joint disease.  

A complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


